 DECISIONS OF NATIONAL LABOR RELATIONS HOARDInternational Association of Bridge, Structural &Ornamental Ironworkers, Local 380 and Labor-ers' Local Union 703, Laborers' InternationalUnion of North America, AFL-CIO and Sto-beck Masonry Incorporated. Case 33-CD-27023 August 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Laborers' Local Union 703,Laborers' International Union of North America,AFL-CIO, herein called Laborers, alleging thatInternational Association of Bridge, Structural &Ornamental Ironworkers, Local 380, herein calledIronworkers, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring Stobeck MasonryIncorporated, herein called the Employer, to assigncertain work to its members rather than to employ-ees represented by Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Robert W. Chester on 14 Decem-ber 1982. All parties appeared and were affordedfill opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Ironworkers filed a brief with theBoard.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation with an office andplace of business located in Decatur, Illinois, is en-gaged in the business of commercial building con-struction. During the preceding 12 months, a repre-sentative period, the Employer purchased and re-ceived goods valued in excess of $50,000 frompoints outside the State of Illinois. During thatsame period, it had a gross volume of business inexcess of $500,000. We find that the Employer isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that it will effectu-267 NLRB No. 61ate the purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Labor-ers and Ironworkers are labor organizations withinthe meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer operates as a mason contractor.McBro Construction, a general contractor, subcon-tracted masonry work at its Carle Hospital additionconstruction site in Urbana, Illinois, to the Employ-er. The Employer assigned the erection of scaffold-ing at this project to its employees represented byLaborers.On or about 17 November 1982, the Employer,through its superintendent, Lenny Bridges, in-formed Jim Felkner, Laborers field representative,that the Employer intended to switch from Morganscaffolding' to patent scaffolding.2Laborers thenbegan erection of the patent scaffolding.On Monday, 22 November 1982, Felkner re-ceived a phone message from Bridges requestingthat he come over to the Carle Hospital construc-tion site. Felkner arrived at approximately 12:10p.m. and was informed by Bridges that Ironwork-ers, through its business agent, Darrel Hansgen,was claiming the work of erecting and dismantlingthe patent scaffolding. Shortly thereafter, Felknermet with Hansgen and Werner Stolper, the Em-ployer's president. Hansgen told them that "the la-borers ain't going to do it or we're going to picketthis thing." As they discussed the Ironworkersclaim, a member of Ironworkers drove by them.Hansgen told him, "Just stick around here, youmight be walking a picket." Felkner, Hansgen, andStolper then went inside McBro's trailer and there-' Morgan scaffolding was constructed by a composite crew of laborersand carpenters. It is erected with poles and starts from the ground up.There is a tower every 7 feet which resembles a television tower ortripod. Ironworkers makes no claim to the construction of Morgan scaf-folding.2 Patent scaffolding is also referred to in the record as Chicago scaf-folding and Chicago stage For clarity the term patent scaffolding is usedthroughout this Decision and Determination of Dispute. Patent scaffold-ing differs from the types of scaffolding generally used by the Employer.Patent scaffolding is constructed with multiple outriggers (steel beamswhich resemble railroad track) which hang from the roof over the side ofa building. The outriggers are bolted to anchors which are set in con-crete. After the outriggers have been positioned, a rope with a hook at-tached is lowered from the roof to a worker on the ground. At this pointa cable is attached to the hook and drawn up from a spool on the groundand strung to the outrigger In the instant case there are 35 outriggersand 70 cables involvedPatent scaffolding is meant to carry significantly heavier loads thanother types of scaffolding. It is designed to move up the face of one ormore walls at the same time. It is the construction of patent scaffoldingonly which is in dispute in this case.284 IRONWORKERS LOCAL 380in discussed the situation with Jerry Brittain, anemployee of McBro, and John Blackstock, superin-tendent for another subcontractor on the project.Blackstock asked Hansgen, "Before you shut itdown, let me know, or get ahold [sic] of me, orwhistle." Hansgen then whistled.The parties agreed to discuss the situation withthe general contractor and to get back togetherafter lunch. Felkner went to another appointmentand returned to the jobsite around 1:30 p.m. Atthat time two ironworkers had already replaced thelaborers and were finishing the erection of thepatent scaffolding. Felkner approached Bridges andwas advised that the Employer had reassigned theerection of the patent scaffolding to ironworkers.B. The Work in DisputeThe work in dispute involves the erection anddismantling of patent scaffolding at the Carle Hos-pital addition construction site located in Urbana,Illinois.C. Contentions of the PartiesLaborers takes the position that (I) its continuingrelationship with the Employer, (2) its collective-bargaining agreement with the Employer, and (3)the Employer's original assignment of the disputedwork support an award of the work to employeesit represents.The Employer contends that the original assign-ment of the work in dispute to the employees rep-resented by Laborers is supported by the collec-tive-bargaining agreement and its past practice ofassigning the construction of scaffolding to laborersand carpenters.Ironworkers takes the position that, by virtue ofits collective-bargaining agreement with the Em-ployer, its members are entitled to the work in dis-pute. It asserts that it has traditionally been areaand industry practice to assign to ironworkers theerection and dismantling of patent scaffolding,which is fundamentally different from other typesof scaffolding; that all ironworkers are skilled andtrained in the erection and dismantling of patentscaffolding; and that ironworkers receive trainingin the inspection of cable and rigging. It also con-tends that ironworkers, based on their superiortraining and experience, will perform the disputedwork more economically and more efficiently. Onthe basis of the foregoing, Ironworkers asserts thatits members ought to be assigned the disputedwork.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.It is clear from the record summarized abovethat Ironworkers claimed the work in dispute andthreatened to picket the Carle Hospital additionconstruction site with the object of forcing the re-assignment of work from employees represented byLaborers to employees represented by Ironwork-ers. In addition, the parties have stipulated thatsince around I June 1981, the Impartial Jurisdic-tional Disputes Board, which the parties hadagreed would resolve this jurisdictional dispute, hasbeen inoperative, and thus leaves them without aviable privately agreed-upon method of resolution.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.3TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.4The following factors are relevant in making thedetermination of the dispute before us:i. Collective-bargaining agreementsThrough its membership in the Central IllinoisBuilders Association and the Central Illinois Build-ers of AGC, the Employer is a party to collective-bargaining agreements with Ironworkers and La-borers, respectively. Each contract appears tocover the work in dispute, although neither pro-vides specifically for the erection and dismantlingof patent scaffolding.The Laborers contract at article 22, "Jurisdictionof Work," includes "Scaffolding (building of scaf-folds and staging for Masons and Plasterers)."The Ironworkers contract at paragraph 3,"Scope of Work," provides:s N.L.R.B. v. Electrical Workers IBEW Local 1212 (Columbia Broad-cavting), 364 U.S. 573 (1961)4 Machinists Lodge 1743 (J. A. Jones Construction), 135 NLRB 1402(1962)285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Agreement shall cover all employees em-ployed by the Employer engaged in workcoming under all classifications listed underthe trade autonomy of the International Asso-ciation of Bridge, Structural and OrnamentalIronworkers.At the hearing there was unchallenged testimonythat the erection of patent scaffolding falls underthe classification of rigging which is included inthe trade autonomy of Ironworkers.We conclude that this factor does not favoreither Union over the other.2. Area and industry practiceFelkner testified that laborers have, in the past,erected and dismantled Morgan scaffolding, swing-ing scaffolding, and hanging scaffolding on numer-ous jobsites in the area; he testified that laborershad never previously constructed patent scaffold-ing for the Employer. Felkner did not testify thatlaborers have constructed patent scaffolding forany other employers. Laborers also introduced intoevidence letters from three contractors who haveemployed laborers for the construction of scaffold-ing. However, of these three letters only one men-tions patent scaffolding and that letter does notspecify any particular site at which the laborersconstructed such scaffolding.Hansgen testified that he was aware of noproject during his 14-year tenure as business agentfor Ironworkers where patent scaffolding had beenconstructed by other than ironworkers.5In addi-tion to Hansgen's testimony, Ironworkers producedletters from three contractors attesting to their as-signment of the construction of patent scaffoldingto ironworkers. These letters identify six projects atwhich ironworkers constructed patent scaffolding;included among those six projects were the CarleClinic addition and remodeling, the University ofIllinois East Chemistry Building first addition, andthe Mercey Hospital addition, all located inUrbana, Illinois.6Ironworkers also called as wit-nesses James Andrews and Edward Sheehan, bothsuperintendents for area contractors which havecontracts with Laborers and Ironworkers. Each ofthese witnesses testified that he had been a supervi-sor for his employer for more than 20 years; eachtestified that he assigned the construction of patent' Hansgen also testified that the Ironworkers International office in-formed him of four disputes between affiliates of Laborers and Ironwork-era over the construction of patent scaffolding. From Hansgen's testimo-ny it appears that the dispute on each occasion was resolved voluntarilyand in favor of the Ironworkers affiliates.a The other projects were the Lauhoff Grain Company, Danville, Illi-nois; the Oakwood Power Plant, Oakwood, Illinois, both in the Urbanaarea; and the Tishman Construction Company's project at an undesignat-ed campus of the University of Illinois.scaffolding exclusively to ironworkers; and eachtestified that he knew of no project at which theconstruction of patent scaffolding had been as-signed to anyone other than ironworkers. The testi-mony of Sheehan and Andrews corroborated theevidence presented in the letters regarding the useof patent scaffolding at the three Urbana, Illinois,projects listed above. In addition, Andrews testifiedthat ironworkers had constructed the patent scaf-folding used by his employer at the Blessing Hospi-tal construction site in Quincy, Illinois, and Shee-han testified that ironworkers had constructed thepatent scaffolding used at the Jeffery HousingProject in Detroit, Michigan.We conclude that area and industry practicestrongly favors an award of the disputed work toemployees represented by Ironworkers.3. Skills, training, and safetySteve Sheehan, an instructor in the IronworkersApprenticeship and Training Program, testifiedthat ironworkers attend the program for 3 years.The program's standard curriculum provides in-struction in rigging, the construction and use ofwire rope, the erection of scaffolding, includingspecific instruction on patent scaffolding, and thesafety requirements accompanying the constructionand use thereof. Sheehan testified that an ironwork-er in the course of his work comes into contactwith cable "virtually all the time." Ironworkersalso introduced segments of its training manualswhich document the attention given to patent scaf-folding, rigging, and the use and construction ofcable in the program.Laborers offered no evidence of a program com-parable to that of Ironworkers. It maintains, how-ever, that the construction of patent scaffolding re-quires no such training as it is performed under thesupervision of the Employer's supervisor and is ba-sically a nonskilled job.We find that Ironworkers training program hassome relevance to the work in dispute. Contrastedwith Laborers lack of familiarity with safety re-quirements and the materials used in the construc-tion of patent scaffolding, the specific training re-ceived by ironworkers as it applies to the uniquenature of patent scaffolding leads us to concludethat the factors of relative skills, training, andsafety tend to favor an award to employees repre-sented by Ironworkers. Ironworkers obvious expe-rience advantage bolsters the conclusion.4. The Employer's past practice andpreferenceThe Employer had not previously had occasionto use patent scaffolding, which differs fundamen-286 IRONWORKERS LOCAL 380tally in respect to materials used, method of con-struction and function from all other types of scaf-folding it customarily used. Stolper, the Employer'spresident, testified that the Employer prefers tohave the disputed work performed by employeesrepresented by Laborers because it employs suchemployees for other work and does not regularlyemploy ironworkers. Accordingly, the Employer'spreference, though not its past practices, favors as-signment of the disputed work to the employeesrepresented by Laborers.5. Economy and efficiencyStolper testified that two to three individuals,whether laborers or ironworkers, will be needed tocomplete the disputed work. He estimated that thedismantling of the patent scaffolding will takesomewhere between 48 to 80 man-hours. Hansgentestified that only two ironworkers would beneeded to complete the disputed work and thatthey would do so in approximately 32 man-hours.The Employer contends that laborers are moreconvenient and will be more economical since it al-ready employs them for other tasks at the construc-tion site, but there is no evidence that productionwas in any way disrupted by the replacement of la-borers with ironworkers to complete the erectionprocess here, or that use of ironworkers to com-plete the job will result in inefficient work schedul-ing for the laborers. Given that the timing of thedisputed work can be forecast with considerableprecision, it is reasonable to infer that the Employ-er will hire only as many ironworkers as are neces-sary only for as long as is necessary to completethe work and that it will reduce its complement oflaborers by a corresponding number. Ironworkersmaintains that its apprenticeship and training pro-gram, which, as noted above, includes specific in-struction regarding patent scaffolding, will enableironworkers to perform the disputed work more ef-ficiently.Since the conflicting testimony regarding person-nel and man-hours is speculative, and since the Em-ployer's testimony regarding convenience andeconomy appears to be little more than a reflectionof its preference because of its ongoing bargainingrelationship with Laborers concerning differentwork, we find that the factors of economy and effi-ciency do not clearly favor either Union.ConclusionIronworkers introduced detailed and uncontra-dicted evidence which establishes that the preva-lent area practice in the Champaign-Urbana localeis to assign the construction of patent scaffolding toits members. Additionally, the factors of relativeskills, training, and safety provides further supportfor an award of the work to ironworkers. Labor-ers, on the other hand, never asserted that its mem-bers in fact had constructed patent scaffolding. TheBoard is reluctant to disturb a well-defined areapractice in the construction industry absent somecompelling reason.7Employer preference is not byitself such a reason.8Therefore, upon the record asa whole, and after full consideration of all relevantfactors involved, we conclude that employees whoare represented by Ironworkers are entitled to per-form the work in dispute and we shall determinethe dispute in their favor. In making this determi-nation, we are awarding the work in question toemployees who are represented by Ironworkers,but not to that Union or its members. The presentdetermination is limited to the particular controver-sy which gave rise to this proceeding.DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees who are represented by InternationalAssociation of Bridge, Structural & OrnamentalIronworkers, Local 380, AFL-CIO, are entitled toperform the work of erection and dismantling ofpatent scaffolding at the Carle Hospital additionconstruction site located in Urbana, Illinois.? Carpenters (Midwest Exhibits). 217 NLRB 190 (1975).s Although the Board normally accords employer preference consider-able weight, it has consistently maintained that an employer's assignmentof work "cannot be made the touchstone in determining a jurisdictionaldispute." Carpenters Local 1102 (Don Cartage Co.), 160 NLRB 1061. 1078(1966); see Plasterers Local 80 (Jack Ebert & Co.), 226 NLRB 242 (1976).Indeed, resort to such a mechanistic approach would violate the SupremeCourt's directive in CBS. supra. Thus, when unsupported by other fac-tors, employer preference will not be controlling. See Carpenters Local1102, supra; Plasterers Local 80, supra: and Ironworkers Local Vo. 229 (M.H. Golden Construction), 218 NLRB 1144 (1975)In the instant case, the Employer based its preference for Laborers onconvenience. It presented no evidence that a contrary assignment will ad-versely affect its operations nor did it support its preference with consid-erations of skill, area practice, or economy and efficiency. Indeed, theEmployer's participation in the instant case was minimal. The Employernever filed charges. At the hearing, it called no witnesses, introduced noexhibits, and cross-examined no witnesses. Furthermore, the Employerleft the hearing before its close and filed no brief Employer's preferencemerits little weight in these circumstances287